Exhibit 10.100

 

 

SMITH & WOLLENSKY RESTAURANT GROUP.
1114 First. Avenue, 6th Floor
New York. NY 10021

 

 

April 26, 2005

 

 

Morgan Stanley Dean Witter
Commercial Financial Services, Inc.
2000 Westchester Avenue, 2 NE
Purchase, New York 10577

 

Ladies and Gentlemen:

 

Reference is made to (1) the Term Loan Agreement dated August 23, 2002 (‘First
Loan Agreement”), among S&W of Las Vegas, LLC (“Borrower”), Smith & Wollensky
Restaurant Group. Inc. (“Company’) and Morgan Stanley Dean, Witter Commercial
Financial Services, Inc. (“Lender”), (2) the Term Loan Agreement dated December
24, 2002 (“Second Loan Agreement”; and together with the First Loan Agreement.,
the “Term Loan Agreements’), among Borrower, Company, Dallas S&W, L.P.
(“DaI1as”) and Lender, (3) a secured Line of Credit Agreement dated January 30,
2004 among Borrower, Company and Lender and a secured Line of Credit Agreement,
dated January 30 2004 among Borrower, Company, Smith & Wollensky of Boston. LLC
and Lender (col1ectively, the “Line of Credit Agreements” and together with the
Term Loan Agreements, the “Loan Agreements’), and (4) a certain Covenants
Agreement and Amendment to Term Loan Agreements dated as of January 30, 2004,
among Borrower’, Company, Dallas and Lender, as amended by a certain First
Amendment to Covenants Agreement dated as of September 26, 2004 (“First
Amendment”) among Borrower, Company, Dallas and Lender (as so amended, the
“Covenants Agreement”), pursuant to which Covenants Agreement, the financial
covenants with respect to the loans advanced pursuant to the Loan Agreements are
now set forth.

 

A. Borrower and Company hereby represents to Lender the following:



1)              On April 20, 2005, after addressing the views expressed by the
Office of the Chief Accountant of the Securities and Exchange Commission

 

--------------------------------------------------------------------------------


 

(“SEC”) in a letter issued in February 2005 to the American Institute of
Certified Public Accountants regarding certain operating lease accounting issues
and their application under generally accepted accounting principles, it was
determined that the accounting treatment for leases was inaccurately reflected
in the Company’s financial statements from fiscal 1988 through fiscal 2004 and
that certain restatements would be necessary for these periods. The total
cumulative impact to the Company’s statement of operations from fiscal 1998 to
fiscal 2004 relating to these restatements is as follows (collectively, the
“Lease Accounting Adjustments”):

 

•Increase in Rent Expense

 

$

149,000

 

 

 

 

 

•Increase in Deprecation Expense

 

94,000

 

 

 

 

 

•Increase in Real Estate Tax Expense

 

30,975

 

 

 

 

 

•Decrease in Management Fee Income

 

118,210

 

 

 

 

 

Total ‘Lease Accounting Adjustments’

 

$

392,185

 

 

2)              The restatement is a non-cash accounting adjustment that had no
impact on the cash flow of Borrower or the Company.

 

3)              It was further determined on April 20, 2005 that the Company had
incorrectly accounted for gift certificates for the fiscal years ended December
31,2001, December 30, 2002, December 29, 2003 and January 3, 2005.  As a result,
the Company is restating results for the fiscal years ended December 31, 2001,
December 30, 2002, and December 29, 2003, and correcting its accounting for gift
certificates for the year ended January 3, 2005. The impacts on the fiscal years
ended January 1, 2001, December 31, 2001, December 30, 2002 and December 29,2003
are increases to the previously reported not losses of $450,000, $140,000,
$66,446 and $83,073, respectively.

 

B. In reliance upon the foregoing, Borrower and Company request that Lender
confirm the following with reference to the financial covenants of Borrower and
Company set forth in the Covenants Agreement:

 

a. The Lease Accounting Adjustments may be excluded from the calculations of (i)
EBITDA in determining the Debt Service Coverage Ratio and (ii) EBITDA for
purposes of determining the Senior Leverage Ratio; and (iii) EBIT in determining
the Interest Coverage Ratio, all as set forth in Paragraph 2 of the Covenants
Agreement (as so amended by the First Amendment).

 

--------------------------------------------------------------------------------


 

b. The restatement for gift certificate accounting may be excluded from the
calculations of (i) EBITDA in determining the Debt Service Coverage Ratio, and
(ii) EBITDA for purposes of determining the Senior Leverage Coverage Ratio; and
(iii) EBITDA in determining the Interest Coverage Ratio, all as set forth in
Paragraph 2 of the Covenants Agreement (as so amended by the First Amendment).

 

c. Neither Borrower nor Company shall be deemed to be out of compliance with any
of the financial covenants set forth in paragraph B) (a) above for the quarterly
periods ended June 30, 2003, September 29, 2003, December 29, 2003, March 29,
2004, June 28, 2004, September 27, 2004 and January 3, 2005 by reason of the
Lease Accounting Restatements and gift certificate restatements prior to its
exclusion from the calculation of such financial covenants.

 

 

Please confirm our understanding with regard to the foregoing by signing a
counterpart of this letter and returning it to the undersigned.

 

 

 

Very truly yours,

 

 

 

/S/ Alan Mandel

 

 

 

 

Alan Mandel

 

 

 

Chief Financial Officer

 

 

In reliance upon the representations set forth in paragraph A above, Lender
confirms its agreement as described in paragraph B above:

 

 

MORGAN STANLEY DEAN WITTER

 

COMMERCIAL FINANCIAL SERVICES, INC.

 

 

By:

/S/ Christopher Mayrose

 

 

 

 

 

Name: Christopher Mayrose

 

 

 

 

Title: Executive Director BusinesScape

 

 

--------------------------------------------------------------------------------